Title: From George Washington to Landon Carter, 27 February 1797
From: Washington, George
To: Carter, Landon


                        
                            Sir 
                            Philadelphia 27th Feb. 1797
                        
                        Your favor of the 14th instt came duly to hand; and I hope, as the season is
                            approaching fast when the ground should be prepared for it, that you have informed Mr James
                            Anderson (my Manager) in a letter directed to the care of the Postmaster in Alexandria, at
                            what time he may send for the Peas you were so obliging as to promise me.
                        Having informed Mr Anderson of my expectation of Peas from you, he suggested
                            (and I thought it a good expedient) that instead of sending my own Waggon along the heavy
                            road between Mount Vernon & Stafford Court House, that one should be hired by you to
                            transport them to some landg on the Potomack; at which my Boat at an appointed time, might
                            meet them. As the roads, I am told, were never worse than at present; and as no road in the
                            world can be deeper, or more distressing for horses to plunge through than one from Occoquan
                            to Stafford Court house; the expedient beforementioned has, in a manner, become essential:
                            and I will cheerfully add the cost of Waggonage to the price of the Peas, and pay the whole
                            to your order; or remit it in Bank notes as soon as the amount is made known to me.
                        
                        As delay, or uncertainty in any respect, may prove injurious, I have put this
                            letter (open) under cover to Mr Anderson, with a request that he may also write to you on
                            the Subject, for the purpose of having a time & place fixed, that my Boat may not be
                            disappointed when it arrives. The matter therefore now rests between you, & him.
                            With great esteem I am—Sir Your Obedient Hble Servt
                        
                            Go: Washington
                            
                        
                    